DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021 has been considered by the Examiner.

Drawings
The drawings submitted on 08/17/2021 have been accepted by the Examiner as formal.  

Specification
The Specification and Abstract submitted on 08/17/2021, respectively, and the amended title of 08/11/2022 have been accepted by the Examiner as formal.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/11/2022, with respect to the rejections of record and currently amended limitations have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Nagasaka discloses the structure of a panel (12) and a dial member (16). However, Nagasaka shows, e.g. in figs. 3-4, that the angle formed between the knob 16c and the panel 12 is the symmetrical about 16, and therefore does not disclose that an angle formed by the surface of the panel and the inclined surface of the dial member on a rear side of the dial member is smaller than an angle formed by the surface of the panel and the inclined surface of the dial member on a front side of the dial member. 
The use of asymmetrical shifter knobs was known in the art. For instance, the prior art of Farges (2018/0172145) shows, in figs. 1-2, a front-to-back asymmetrical lever-type shifter body; and in figs. 5-6, an asymmetrical mouse-type shifter body. However, Farges does not disclose an inclined surface of the dial member on a rear side of the dial member in the embodiment of figs. 1-2; and is silent regarding the angles of the front and back inclined surfaces relative to the panel in the embodiment of figs. 5-6. As such, even if a person of ordinary skill in the art were motivated to combine the art of Nagasaka and Farges such that Nagasaka’s knob 16c were front-to-back asymmetrical, the prior art is explicitly lacking the teaching or suggestion that the angle formed by the surface of the panel and the inclined surface of the dial member on a rear side of the dial member would be smaller than an angle formed by the surface of the panel and the inclined surface of the dial member on a front side of the dial member, as claimed. 
Therefore, the prior art does not disclose or render obvious: “an angle formed by the surface of the panel and the inclined surface of the dial member on a rear side of the dial member is smaller than an angle formed by the surface of the panel and the inclined surface of the dial member on a front side of the dial member” (Claim 1, lines 17-19). To modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658